Citation Nr: 1701172	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from July 1988 to October 1988, with unspecified periods of Reserve service thereafter.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant does not suffer from a current right hip disability.

2.  The appellant does not suffer from a current left hip disability.

3.  The appellant does not suffer from a current right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained relevant private medical records identified by the appellant, and there is no indication that he has been treated at any VA facility.  Furthermore, while the appellant has provided forms with which he has applied for disability benefits from the Social Security Administration, these forms indicate that such records relate to his schizophrenia only.  There is no indication in the record that the Social Security Administration is in possession of records relevant to his claims for hip and foot disabilities.

The Board notes that the appellant's service treatment records, with the exception of his entrance examination, are not associated with the claims file.  In November 2011 letter, the appellant was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the appellant's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  In any event, the below decision is based entirely on the appellant's current medical condition, for which service treatment records have little probative value.

The appellant has not been provided with a VA examination of his claimed hip and foot disabilities.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no evidence of a current disability or symptoms thereof, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The appellant claims service connection for a right hip disability, a left hip disability, and a right foot disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).   While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA or INACDUTRA without more will not suffice.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a such a period, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  

The presumption of soundness does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson, 7 Vet. App. at 471.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA). Id.

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101(24)(B) based on aggravation in the line of duty, a claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153] and, therefore, should include both elements of aggravation discussed in section 1153").  Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 48 n.7.  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In addition, the presumption of service connection for certain chronic disease, such as arthritis, manifesting to a degree of 10 percent within one year following discharge from service, is not available for claims based on periods of ACDUTRA.  See 38 C.F.R. § 3.307(a)(1).

In his January 2011 claim, the appellant claimed service connection for a hip condition and a right foot condition, both of which he stated began in 1988.  He stated that these disabilities began while on a period of ACDUTRA.  A September 2014 statement by the appellant's representative stated that he contends that the disabilities were the result of an injury sustained while attending battle school.

The Board finds that the evidence weighs against a finding of any current right hip, left hip, or right foot disability.  While the appellant has stated how his claimed disabilities arose, he has neither identified a current diagnosis nor described any current symptoms.  There are no medical records in the record pertaining to any disabilities of the hips or feet.   Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of any current right hip, left hip, or right foot disability and service connection must therefore be denied.


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right foot disability is denied.


REMAND

The Board finds that remand is necessary for further development of the appellant's claim for service connection for an acquired psychiatric disability.  

In his January 2011 claim, the appellant indicated that his schizophrenia began in 1991 during a period of ACDUTRA.  Private treatment records indicate that the appellant is currently treated for schizophrenia.

Under the Veterans Claims Assistance Act (VCAA), the VA has a duty to assist the appellant in the development of a claim, including the duty to obtain relevant records in the possession of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  While the appellant has been notified that VA has been unable to locate his service treatment records, service personnel records in his claims file indicate that further development is necessary.  

First, a June 1993 document indicates that the appellant was at that time discharged from Reserve service under other than honorable conditions.  There are no other documents clarifying the circumstances of this discharge, nor is there any indication that VA attempted to obtain his full service personnel file.  As such documents may be relevant both to whether the appellant is eligible for benefits and the onset of any mental health disabilities, remand is necessary to attempt to obtain further records.

Second, an October 1994 document indicates that the appellant was scheduled for a psychological examination in November 1994 in connection with a claim for disability benefits for schizophrenia from the Social Security Administration (SSA).  There are no other SSA documents in the claims file, nor is there any indication that VA attempted to obtain relevant documents from the SSA.  As such documents would be relevant to the appellant's claims, remand is necessary to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the appellant's service personnel file and any additional service personnel records available, including records of Reserve service, with particular attention to the circumstances of the appellant's June 1993 discharge under other than honorable conditions.

2.  Obtain and associate with the claims file any records in the possession of the Social Security Administration pertinent to the appellant's award of disability benefits.  Make a notation in the claims file of all attempts to obtain these records and all responses received.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the appellant and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


